ITEMID: 001-91057
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ŞÜKRAN YILDIZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security;Violation of Article 6 - Right to a fair trial
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1980 and lives in Diyarbakır.
5. On 22 September 1996 the applicant, who was sixteen years old at the time, was taken into custody by policemen from the Diyarbakır Security Directorate on suspicion of membership of an illegal armed organisation, namely the PKK (the Kurdistan Workers’ Party). In her police statements dated 6 and 8 October 1996 respectively, the applicant accepted the charges against her. During her interrogations, the applicant did not have the assistance of a lawyer.
6. On 22 October 1996 the applicant was brought before the Diyarbakır public prosecutor and subsequently before the investigating judge. She was interrogated in the absence of a lawyer by the public prosecutor and the investigating judge respectively and denied the allegations against her. Taking into account the seriousness of the allegations, the judge ordered that the applicant be placed in detention on remand. The applicant was then allowed to have access to a lawyer.
7. By an indictment dated 3 December 1996, the public prosecutor at the Diyarbakır State Security Court initiated criminal proceedings against the applicant and nine other accused. He accused the applicant of being a member of the PKK and accordingly called for her to be sentenced pursuant to Article 168 § 2 of the Criminal Code.
8. The trial commenced before the Diyarbakır State Security Court. In the subsequent twenty hearings, the court refused to release the applicant on account of the nature of the alleged offence and the state of evidence.
9. On 2 June 1999 the Diyarbakır State Security Court concluded that the applicant was a member of the PKK and accordingly sentenced her to eight years and four months’ imprisonment pursuant to Article 168 § 2 of the Criminal Code.
10. On 20 December 1999 the Court of Cassation quashed the judgment of the first-instance court.
11. On 10 August 2001 the applicant was released pending trial.
12. On 9 April 2002 the court rendered its judgment and sentenced the applicant to eight years and four months’ imprisonment pursuant to Article 168 § 2 of the Criminal Code. In convicting the applicant, the State Security Court had particular regard to the applicant’s police statements.
13. On 7 October 2002 the Court of Cassation upheld the judgment of the Diyarbakır State Security Court.
VIOLATED_ARTICLES: 5
6
